Barnard, P. J.:
Tbe allegation of tbe appointment of tbe plaintiff as receiver is sufficient. Such appointment is averred to have been made on the 31st May, 1877, in proceedings supplementary to execution, by Hon. J. J. Armstrong, county judge of Queens county, “ by an order of determination then duly made.” By section 161 of tbe old Code, and which has been preserved untouched in the new Oode (section 532), it is provided that in pleading a determination of a court or officer of special jurisdiction, it shall not be necessary to state tbe facts conferring jurisdiction, but tbe determination may be stated to have been duly made. This averment in this case, carries with it tbe filing of tbe order. . "Without all tbe steps are taken to make a valid determination, it is not duly made. Tbe rights of tbe plaintiff, as receiver, are'finally settled by the Court of Appeals, in Bostwick, v. Menck (40 N. Y., 383). He became vested with the legal title to all the personal property of tbe debtor. “ Such appointment conferred upon him tbe further right to prosecute such actions, to set aside all transfers of property made by tbe debtor, to defraud bis creditors, as tbe creditors themselves could have maintained.” Tbe complaint avers bis appointment to have been duly made, and this action is brought to set aside a transfer made in fraud of creditors. The judgment creditor could have maintained this action before the appointment of the receiver, after tbe issuing and return of an execution unsatisfied, as against tbe property of tbe debtor.
The order overruling tbe demurrer, should be affirmed with costs, with leave to defendant to answer in twenty days, on payment of costs.
Gilbert, J., concurred; Dtkman, J., not sitting.
Order overruling demurrer to amended complaint affirmed, with costs and disbursements, with leave to defendant to answer in twenty days, on payment of costs.